Citation Nr: 0806199	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In August 2005 and January 2007, the 
Board remanded the case to the RO for additional development.  
The case is now before the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence indicating that the 
veteran has a right foot disorder that was manifested in 
service.  


CONCLUSION OF LAW

The claimed right foot disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in January 2007 pursuant to the Board's remand of 
the same month.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in May and September 2005 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statements of the case 
issued in April 2006 and in September 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
medical examination in January 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he suffers from a right foot 
disorder as a result of his military service.  Service 
medical records indicate that the veteran had no noted right 
foot disorder upon his service entry examination of January 
1976.  In September 1978, the veteran was treated at an army 
dispensary for a swollen right toe, first digit that was 
fractured, and he was placed on a profile for six weeks.  
Service medical records are otherwise silent for any 
treatment, complaints or diagnoses for right foot problems, 
although other ailments were noted, and the veteran's 
separation examination of November 1979 indicates no right 
foot problems.

Post-service medical records are negative for any treatment 
of right foot problems.  On VA examination of January 2006, 
the veteran reported that his records are incorrect regarding 
an injury to his right foot.  He stated that he injured his 
left foot in the service in 1979 while serving on active duty 
in Germany.  At the time of VA examination in May 2007, with 
review of the claims' file, indicates that the veteran 
fractured his right foot in service, but had no follow-up 
treatment in service or after.  X-rays revealed no soft 
tissue or bony abnormality.  His current symptoms were pain 
and swelling, and the diagnosis was a congenital or 
developmental condition, i.e., a flexible flatfoot that was 
not worsened by service with no condition superimposed upon 
the congenital or developmental condition.

In this case, in addition to the absence of evidence of on-
going right foot disorder in service or upon separation from 
service, the evidence is also negative for post-service 
complaints, treatment, or findings regarding his right foot 
disorder until his claim of 2002, which is, notably, 22 years 
after service separation.  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 2002 that 
his current right foot disorder was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit supra.

The evidence weighing against the veteran's claim includes 
the absence of service separation records documenting a right 
foot disorder, and the absence of post-service evidence of 
any complaints, findings, or treatment for a right foot 
disorder until 22 years after service.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Id.  

Also weighing against the veteran's claim is the VA opinion 
of May 2007 there was no condition superimposed upon the 
congenital or developmental condition in service and the only 
injury noted in service was a first digit that was fractured 
on the right foot.  At the time of separation examination, 
there was no residual disability noted.  

The preponderance of the evidence is against the award of 
service connection for the veteran's right foot disorder and, 
it follows that, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).





ORDER

Service connection for right foot disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


